IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INT OF: A.D., A MINOR        : No. 91 MM 2014
                                    :
                                    :
PETITION OF: J.M.D., MOTHER         :


IN THE INT OF: C.D., A MINOR        : No. 92 MM 2014
                                    :
                                    :
PETITION OF: J.M.D., MOTHER         :


IN THE INT OF: K.D., A MINOR        : No. 93 MM 2014
                                    :
                                    :
PETITION OF: J.M.D., MOTHER         :


IN THE INTEREST OF: K.R.D., A MINOR : No. 94 MM 2014
                                    :
                                    :
PETITION OF: J.M.D., MOTHER         :


IN THE INT OF: A.M.D., A MINOR      : No. 95 MM 2014
                                    :
                                    :
PETITION OF: J.M.D., MOTHER         :


IN THE INT OF: C.J.D., A MINOR      : No. 96 MM 2014
                                    :
                                    :
PETITION OF: J.M.D., MOTHER         :


                                 ORDER


PER CURIAM
       AND NOW, this 31st day of July, 2014, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is directed to file a Petition

for Allowance of Appeal within 15 days of this order.




 A True Copy Elizabeth E. Zisk
 As Of 7/31/2014


 Attest: ___________________
 Chief Clerk
 Supreme Court of Pennsylvania




                                   91-96 MM 2014 - 2